Title: To James Madison from William Jones, 21 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt. 21. 1813
I return the proceedings of the court martial in the case of Lieut Sevier and upon reflection I think it will be better to remit than to reverse the Sentence and will be in conformity with General Pinckneys letter. Indeed as he has confirmed the sentence though stayed the execution I believe there is no other regular course but to remit.
If you think to please say at the foot of the proceedings, “I remit the foregoing Sentence and restore Lieutenant Alexander Sevier to his rank.”
In conformity with this intention I have informed the commanding officer of the Marine Corps that “the President has been pleased to remit the Sentence in the case of Lieutenant Seveir [sic] who will resume his sword and return to his duty.”
The northern mail is not yet in and I have nothing new from either Lake or from any other quarter. I am very respectfully Your obdt Servt
W Jones
Please date the remission of the Sentence the 18th Inst.
